                                                                            FILED
                                                                             DEC 04 2018
                                                                             Clerk, U.S Courts
                                                                             District Of Montana
                                                                              Missoula Division


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18-54-M-DLC

                 Plaintiff,                         PRELIMINARY ORDER
                                                      OF FORFEITURE
           vs.

 BRUCE BOONE WANN,

                 Defendant.


      This matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture.    Defendant Bruce Boone Wann appeared before

the Court on December 3, 2018, and entered a plea of guilty to counts III, V, VII

and VIII of the indictment.   He also admitted the forfeiture allegation.   Wann's

plea provides a factual basis and cause to issue an order of forfeiture, pursuant to

18 U.S.C. § 844(c), 18 U.S.C. § 924(d) and 26 U.S.C. § 5872(a).

      IT IS ORDERED:

      THAT Defendant Wann' s interest in the following property is forfeited to

the United States in accordance with 18 U.S.C. § 844(c), 18 U.S.C. § 924(d) and

26 U.S.C. § 5872(a):


                                          1
• Three Cardboard Tubes with end caps and multi-colored fuses;

• Five simulator hand grenades in cardboard box with instructions;

• One Ruger .22 caliber long rifle pistol with suppressed barrel and
  serial number removed;

• One Ruger 22/45 MK II .22 caliber long rifle pistol, target model,
  with threaded barrel and serial number removed;

• One F .M.A.P. Mauser Model 1909 rifle with suppressed barrel, serial
  number removed;

• One Ruger model 10/22 carbine, .22 long rifle caliber, serial number
  112-57933, with folding stock, and one plastic Butler Creek
  magazme;

• One RPB Industries .45 Caliber pistol, serial number SAP45241, and
  one extended magazine;

• Plastic grocery bag containing two metal cylinders and other metal
  parts;

• One improvised hand grenade;

• Two training grenade fuses;

• One silver colored blasting cap;

• One copper colored blasting cap;

• Three Signal Illumination star cluster flares;

• Two Surface Trip flares;

• One green ammunition box containing grenade spoons;

• Fuses, Igniters, Firing Devices, Tripwires, and other explosives-
  related components obtained from Wann; and

                                2
          • Seven grenade bodies and electronic firing device;

       THAT the Secret Service, United States Marshal's Service, or a designated

sub-custodian, is directed to seize the property subject to forfeiture and further to

make a return as provided by law;

       THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and

       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

       DATED this     4 t£t   day of December




                                        Dana L. Christensen, Chief District Judge
                                        United States District Court



                                           3
